Citation Nr: 0932591	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  03-32 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an apportionment of the Veteran's VA 
compensation benefits.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to March 
1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2000 and May 2002 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts that determined the appellant, 
the Veteran's former spouse, was not entitled to an 
apportionment of his VA compensation benefits as the legal 
custodian for their two children (AM and A).  The appellant 
perfected an appeal of this determination to the Board.

In June 2005, the Board remanded the matter for further 
development.  

The Board notes that the appellant's parents have been 
appointed as guardians of both the appellant and her 
children.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the June 2005 remand, the Veteran has been 
ordered to pay $450 per month in child support, $250 of which 
was to be paid directly to the appellant from the Veteran's 
Social Security disability award.  The Board observes that 
there is an amended March 1996 divorce agreement noting the 
revised amount of $450 and a judgment of divorce nisi finding 
the amended agreement fair and reasonable.  Furthermore, the 
Veteran acknowledged the court-awarded amount of $450 in a 
December 2000 letter.  As there has been no indication that 
this amount has been further amended, the Board observes that 
the Veteran has been required to pay $450 per month in child 
support throughout the appeal period.  

On VA Form 5655, Financial Status Report, received in 
September 2006, the appellant indicated that she receives 
$225 in child support per month.  Bank statements reflect 
that $225 have been deposited on a monthly basis.

A July 1, 2009 report of contact with a representative of the 
Social Security Administration (SSA) reflects that the 
Veteran's monthly rate of disability benefits was not reduced 
to provide the monthly benefits for the two children.

In a June 2009 supplemental statement of the case (SSOC), 
issued on July 7, 2009, the AMC noted that VA may apportion 
any or all of a veteran's VA benefits if the veteran's spouse 
and/or children are not residing with the veteran and the 
veteran is not reasonably discharging his responsibility for 
their support.  38 C.F.R. § 3.450 (2008).  In finding that 
the evidence does not show that the Veteran is failing to 
reasonably discharge his responsibility for the children's 
support, the AMC noted that the $225 court-ordered child 
support payment significantly exceeds the additional VA 
compensation the Veteran receives each month for the two 
children.  However, although the appellant has been receiving 
$225 in child support, the court-awarded amount is actually 
$450.  Thus, the Board observes that the AMC's determination 
was based on incorrect information and requires 
readjudication.

The Board also notes that the financial condition of the 
parties may have changed since the appellant submitted her 
financial information in September 2006.  Since that time, 
the amounts of the Veteran's VA benefits and Social Security 
disability award have likely changed, particularly in light 
of AM's reaching the age of majority earlier this year.  The 
Board therefore directs the RO to ask the appellant and 
Veteran to submit updated financial statements containing an 
itemized list of the parties' individual assets and monthly 
income and expenses.  The Board further instructs the RO to 
request that the appellant and Veteran include with their 
updated financial statements copies of supporting documents 
for all relevant periods, including any pertinent canceled 
checks, copies of pertinent bills, invoices, bank statements, 
as well as lease, loan, or mortgage agreements, to 
corroborate their representations concerning their monthly 
income and expenditures.  The Board also directs the RO to 
inquire of each party whether they have shared housing 
expenses with any other individual during all pertinent 
periods in question, and, if so, whether such individual(s) 
pay(s) all or any portion of the expenses shown on that 
party's updated financial statement(s).  In doing so the RO 
should notify the parties that this information is necessary 
to adjudicate the issue on appeal, and that their failure to 
cooperate might result in an adverse determination.  Finally, 
the RO should inquire directly to the SSA regarding all 
payments since 2008 to the appellant and the Veteran 
concerning any disability award for each, including any 
offsets and payments to the appellant related to the support 
of the Veteran's minor children.  The RO should also inquire 
as to when the $250 previously arranged to be paid directly 
to the appellant from the Veteran's Social Security 
disability award each month ceased to be paid.

The Board also finds that further development is required 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  In the June 
2005 remand, the Board requested that the RO provide the 
appellant and Veteran a VCAA letter.  As noted above by the 
AMC, and by the Board in June 2005, a veteran's compensation 
may be apportioned if his children are not residing with him 
and the veteran is not reasonably discharging his 
responsibility for their support.  However, in its letters to 
the appellant and Veteran, the AMC only advised them of the 
evidence needed to substantiate a claim for a special 
apportionment under 38 C.F.R. § 3.451 (2008).  Thus, on 
remand, the appellant and Veteran should be provided 
corrective notice.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Lastly, in December 2000, the Veteran requested a personal 
hearing; however, the record fails to show that he was 
afforded a hearing.  As some time has elapsed since his 
request, the RO should determine whether he still desires a 
hearing and, if so, schedule him for one.  If a hearing is 
scheduled for any party to a simultaneously contested claim, 
the other contesting claimants and their representatives must 
be notified and afforded an opportunity to be present.  38 
C.F.R. § 20.713 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant and 
the Veteran a letter that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that advises them as to how to 
substantiate a claim for an apportionment 
under 38 C.F.R. §§ 3.450 and 451.

2.  The RO should ask the Veteran whether 
he still desires a hearing and, if so, 
schedule him for one, keeping in mind the 
provisions of 38 C.F.R. § 20.713 for 
hearings in simultaneously contested 
claims.  

3.  The RO should inquire directly to the 
SSA regarding all payments since 2008 to 
the appellant and the Veteran concerning 
any disability award for each, including 
any offsets and payments to the appellant 
related to the support of the Veteran's 
minor children.  The RO should also 
inquire as to when the $250 previously 
arranged to be paid directly to the 
appellant from the Veteran's Social 
Security disability award each month 
ceased to be paid.

4.  The RO should furnish the appellant 
with a VA Form 5655, Financial Status 
Report, and request that she complete it 
showing all of her income and expenses.  
The significance of the appellant's 
compliance with this request should be 
explained, to specifically include 
advising her that failure to cooperate may 
result in an adverse determination.

5.  The RO should furnish the Veteran with 
a VA Form 5655, Financial Status Report, 
and request that he complete it showing 
all of his income and expenses.  The 
significance of the Veteran's compliance 
with this request should be explained, to 
specifically include advising him that 
failure to cooperate may result in an 
adverse determination.

6.  With respect to paragraphs 4 and 5 
above, the RO should request that the 
appellant and Veteran include with their 
updated financial statements copies of 
supporting documents for all relevant 
periods, including any pertinent canceled 
checks, copies of pertinent bills, 
invoices, bank statements, as well as 
lease, loan, or mortgage agreements, to 
corroborate their representations 
concerning their monthly income and 
expenditures.  The RO should also inquire 
of each party whether they have shared 
housing expenses with any other individual 
during all pertinent periods in question, 
and, if so, whether such individual(s) 
pay(s) all or any portion of the expenses 
shown on that party's updated financial 
statement(s).

7.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
should readjudicate the appellant's claim 
of entitlement to an apportionment of the 
Veteran's VA compensation benefits in 
light of all pertinent evidence and legal 
authority, including the amended divorce 
agreement showing child support of $450.

8.  The appellant and Veteran must be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

